Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2016-113174 filed in Japan on June 7, 2016.   

DETAILED ACTION
Claims 1 – 3, 5 – 9, and 11 - 16 are pending in the application.
Claims 1 and 7 are independent. 
Claims 4 and 10 are cancelled. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 6 – 8, and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ufton (US PG Pub. No. 20170239725) in view of Garry et al. (PG Pub. No. 20170197278), herein “Garry” in further view of Gray (US PG Pub. No. 20170173737). 

Regarding claim 1,
Ufton teaches a selective beam additive manufacturing device, (Par. 0002: “Selective laser melting (SLM) and selective laser sintering (SLS) apparatus produce objects through layer‐by‐layer solidification of a material, such as a metal powder material, using a high energy beam, such as a laser beam.”) comprising:
a frame; (Par. 0007: “…the module comprising a frame mountable in a fixed position in the additive manufacturing apparatus, the frame defining a build chamber and a dosing chamber…”) 
a base plate capable of moving up and down inside the frame; (Par. 0007: “…the frame defining a build chamber and a dosing chamber; a build platform movable in the build chamber for supporting a powder bed during additive manufacturing of a part; a dosing piston movable in the dosing chamber to push powder from the dosing chamber; and a mechanism mechanically linking the build platform to the dosing piston such that downward movement of the build platform in the build chamber results in upward movement of the dosing piston in the dosing chamber.” Par. 0016: “According to a second aspect of the invention there is provided a module for insertion into a master build chamber of an additive manufacturing apparatus, the module comprising a frame mountable in a fixed position in the master build chamber, the frame defining a secondary build chamber and a dosing chamber; a secondary build platform movable in the secondary build chamber for supporting a powder bed during additive manufacturing of a part; and a dosing piston movable in the dosing chamber to push powder from the dosing chamber.”) 
	Ufton does not teach a manufacturing beam and a heating beam that are controlled in a wavy shape as claimed.  However, Garry does teach a powder-bed forming unit capable of forming a powder bed on the base plate; (Par. 0059: “…bed 53 of a powdered substrate which is provided in sequential layers onto a plate 54.” Figures 1 and 5.) 
a manufacturing-beam (energy beam 1b and 51b, Figures 1 – 5.) emission unit capable of emitting a manufacturing beam onto the powder bed; (Par. 0039: “…a first energy beam source 1 with associated optics 1a for controlling the characteristics of an energy beam 1b emitted by the source 1.” Both beams 1b, 2b are focused on a bed 3 of a powdered substrate which is provided in sequential layers onto a plate 4. The first energy beam 1b is configured to locally melt powder in the bed 3 which, as it cools, consolidates to form a workpiece 5.”) 
a heating-beam emission unit (second energy beam 2b and 52b, Figures 1 – 5.) capable of emitting a heating beam whose output is lower than that of the manufacturing beam onto the powder bed; (Par. 0039: “provided is a second energy beam source 2 with associated optics 2a for controlling the characteristics of an energy beam 2b emitted by the source 2.” Par. 0042: “The second energy beam 2b introduces less energy to the substrate than the first energy beam 1b over a greater area and so reduces the thermal gradient between the melt pool and surrounding powders.” Figures 1 and 5.) and
a control device capable of controlling the manufacturing-beam emission unit and the heating-beam emission unit, (Par. 0015: “A controller may be programmed to selectively control illumination of the direct laser diodes in a pre-defined sequence whereby to achieve a desired control of the temperature gradient within the process zone in which the first energy beam is operational.” Par. 0021: “…a controller for controlling oscillation of an energy beam emitted by the second energy beam source independently of the path followed by a beam emitted by the first energy beam source.” Par. 0059: “a first energy beam source 51 with associated optics 51a for controlling the characteristics of an energy beam 51b emitted by the source 51.”  Examiner’s Note – Ufton also teaches that the computer 130 controls the laser that melts the powder bed.) 
wherein the control device is configured to be capable of:
controlling the manufacturing-beam emission unit such that the  manufacturing beam emission unit emits the manufacturing beam onto the powder bed along a setting route corresponding to a shape of a target object to be manufactured; (Par. 0016: “…the material of the substrate powder and geometry of the workpiece to be produced…”  Par. 0040: “Movement of the first energy beam 1b is controlled using prior known methods. For example, scanning optics could be used and whose path is pre‐programmed using CAD/CAM data which defines the shape of the work piece. In another alternative, the first energy beam is held in a stable position whilst the bed carrying the substrate powder is moved relative to the first energy beam.” Examiner’s Note – See figures 2 – 4 where the first energy beam is controlled in a straight path used to manufacture the workpiece (5).) and
controlling the heating-beam emission unit such that the heating-beam emission unit emits the heating beam onto the powder bed along the setting route, (Par. 0044: “The path followed by the second energy beam 2b with respect to the path of the first energy beam 1b may be follow a consistent pattern or may incorporate variations. FIG. 4a illustrates a simple, consistent pattern where the second energy beam 2b is programmed essentially to follow a helical path around the path of the first energy beam 1b. FIG. 4b shows an alternative where the helical path periodically increases and decreases in diameter. FIG. 4c shows an alternative where the helix in a helical path gradually increases in diameter to a maximum and decrease gradually to a minimum over a period of time.” Par. 0013: “The second energy beam may be controlled to oscillate in a periodic manner. Oscillation may be achieved by scanning in two dimensions across the plane in which the substrate is laid down. For example, the second energy beam may be controlled to follow a sinusoidal path which periodically crosses over the path of the first energy beam. The shape of the oscillation is not critical to achieving the benefits of the invention, alternative waveforms might, for example, be triangular or rectangular. In more complex embodiments, the second energy beam may be controlled to oscillate in three dimensions rather than just two. For example, the second energy beam may be controlled to move in a substantially helical pattern around the path of the first energy beam.” Par. 0042: “FIG. 2 shows an example of paths followed by a first energy beam 1b and a second energy beam 2b in performing an embodiment of an ALM process in accordance with the invention. As shown, the first energy beam 1b follows a linear path which broadly would coincide with a melt pool created in the substrate powder. The second energy beam 2b follows an oscillating path which swings periodically from one side of the first energy beam 1b to the other. The second energy beam 2b also travels just ahead of the first energy beam 1b.” Par. 0043: “Whilst FIG. 2 shows the concept of the invention in a simplistic, two‐dimensional form, it will be appreciated that heat transfers through the substrate powder in three dimensions. FIG. 3 illustrates oscillation of the second energy beam 2b with respect to the first energy beam 1b in a plane orthogonal to that illustrated in FIG. 2 as time T progresses. As can be seen in FIG. 3, the second energy beam 2b oscillates in an up and down as well as side to side motion with respect to the direction of travel of the first energy beam 1b. Figures 2 – 4. See also Par. 0051.) and
wherein the control device is configured to be capable of scanning the powder bed with the heating beam in a wavy shape which is along the setting route.  (Par. 0042: “The second energy beam 2b follows an oscillating path which swings periodically from one side of the first energy beam 1b to the other.” Par. 0043: “As can be seen in FIG. 3, the second energy beam 2b oscillates in an up and down as well as side to side motion with respect to the direction of travel of the first energy beam 1b.”  Par. 0044: “The path followed by the second energy beam 2b with respect to the path of the first energy beam 1b may be follow a consistent pattern or may incorporate variations. FIG. 4a illustrates a simple, consistent pattern where the second energy beam 2b is programmed essentially to follow a helical path around the path of the first energy beam 1b. FIG. 4b shows an alternative where the helical path periodically increases and decreases in diameter. See figures 2, 3, 4a, 4b, and 4c) 
Garry also teaches that an emission position of the manufacturing beam (first energy beam, 1b) is in front of a center of an emission position of the heating beam (second energy beam, 2b) in a scanning direction of the manufacturing beam.  (Par. 0050: “Referring back to FIG. 3, the first energy beam laser 1b is travelling at an absolute velocity whilst the second energy beam oscillates between ahead of the first energy beam and behind the first energy beam. The second energy beam travels a maximum distance d ahead of the first energy beam (pre‐heating the substrate) and a maximum distance d' behind the first energy beam (post‐heating the substrate and controlling its rate of cooling). The distances d and d' are typically between 1 mm and 20 mm and may be the same or different. Depending on the specific properties of the substrate material, in some cases it may be beneficial to traverse the second energy beam further in one of the post‐heating or pre‐heating direction. Again, with knowledge of the substrate material, it will be within the ability of the skilled addressee to determine (perhaps through trials or calculation) optimum distances d and d' for a specific application of the process.” See also Par. 0042 and 0043. See figures 2 – 4C.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the selective beam 3D printing device that has a frame and moveable base plate and has and a melting laser as in Ufton with an additive layer manufacturing method and apparatus that has two beams; wherein the first beam is used for melting the powder to shape the workpiece and the second beam is controlled along a path that is around the first beam path in a wavy motion shaped path where the manufacturing beam (1b) is in front of the heating beam (2b) as in Garry in order to control rapid heating and cooling rates of the powder substrate which results in less stress and mechanical deficiencies. (Par. 0004)
Garry may also teach the amended portion of intersecting or overlapping paths at a point of the powder bed in paragraph 0013. However, Gray explicitly and more clearly teaches wherein the manufacturing beam and the heating beam have intersecting or overlapping paths at a point of the powder bed. (Par. 0011: “the present disclosure is directed to an additive manufacturing system, including a number of laser sources to generate a number of laser beams. Each of a number of scanners receives and directs one of the generated laser beams. A part bed is located to receive the directed laser beams. The system includes a controller configured to operate the number of scanners in a continuous application of laser energy along a tool path generated from sliced layers of a part model for producing the three-dimensional printed part.”  Par. 0039: “In one embodiment, the second laser beam 14.sub.2 is configured to trace at least a portion of a path with the first laser beam 14.sub.1 for at least a selected distance 340 along the layer of the part. This selected distance is at least a portion of the laser path that is near or within an overlapping area of two adjacent fields of view 22.sub.1, 22.sub.2. In one embodiment, the scanners 16.sub.1, 16.sub.2 may be oriented such that the fields of view 22.sub.1, 22.sub.2 substantially overlap and cover the part bed 20. In this configuration, the second laser beam 16.sub.2 is configured to continue processing the same path within the second field of view 22.sub.2. If the path continues across multiple fields of view or traverses back and forth over two adjacent fields of view, the laser beams 14.sub.1, 14.sub.2 are configured for synchronization at and through each overlapping area projected on the part bed 20 to provide consistent sintering along each path.” Par. 0042: “For example, as illustrated in FIGS. 5A and 5B (showing an enlarged portion 40 of FIG. 5A), a lower powered laser beam 514.sub.1 (a lower energy level per unit area) may be used to melt the powder-based build material and be synchronized with a higher powered laser beam 514.sub.2 (a higher energy level per unit area) used to pre-heat the powder-based build material. The powder-based material in region 526.sub.1 that is incident with the sintering laser beam 514.sub.1 is heated and fused together. The areas not incident with the sintering laser beam 514.sub.1 (or incident with the pre-heat laser beam 514.sub.2 as indicated at region 526.sub.2) remain loose and falls from the 3D part as it is removed from the additive manufacturing system. Successive layers of powder-based build material are deposited and raster-scanned or vector scanned in a layer-by-layer manner according to the selected shape of the three-dimensional part, until the entire 3D part is built. Each layer is sintered deeply enough to sufficiently bond it to the preceding layer.” Examiner’s Note - See Figure 5B that shows the two beams overlapping and intersecting.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the selective beam 3D printing device that has a frame and moveable base plate and has and a melting laser as in Ufton with an additive layer manufacturing method and apparatus that has two beams; wherein the first beam is used for melting the powder to shape the workpiece and the second beam is controlled along a path that is around the first beam path in a wavy motion shaped path where the manufacturing beam (1b) is in front of the heating beam (2b) as in Garry with having overlapping beams as in Gray in order to pre-heat and/or melt the powder-based material. (Par. 0010) 

Regarding claim 2,
Ufton, Garry, and Gray teach the limitations of claim 1 which claim 2 depends. Garry also teaches that the control device is configured to be capable of changing a profile shape of the heating beam on the powder bed. (Par. 0012: “Optionally, the shape of the second energy beam may be adjusted to more accurately control heat management. For example, for larger areas, the energy beams may be focused to a rectangular or other shape most suitable to the application. Beam shaping may be achieved by means of shaped optical fibre elements. Beam shaping may be achieved by means of beam shaping optics, apertures, gratings, reflectors and other such optical elements. Optionally, deformable beam shaping optics may be controllably deformed to vary the beam shape of the energy beams as it travels.” Garry claim 11: “…comprising optics for controlling the beam shape of the second energy beam wherein the controller is configured to adjust the optics.”) 

Regarding claim 3,
Ufton, Garry, and Gray teach the limitations of claim 1 which claim 3 depends. Garry also teaches that the control device is configured to be capable of changing a relative positional relationship between an emission position of the manufacturing beam and an emission position of the heating beam on the powder bed.  (Par. 0044: “…more complex three dimensional patterns can be defined for the second energy beam 2b changing the quantity of heat, the rate of heating and the area heated by the second energy beam to address changes in the path of the first energy beam 1b. For example, where the first energy beam 1b is sintering an outer wall of a component, the path of the second beam 2b may be primarily directed to controlling the cooling rate of substrate powder which will become part of the body of the component, avoiding cooling of powder in the same layer which is not to be sintered and likely to be recycled on completion of the process.” Par. 0051: “Hence the pattern followed by the second energy beam will be varied and adapted, for example, to address significant changes in the geometry or thickness of the component whose shape is defined by the path followed by the first energy beam.” See also figures 2 – 4 that show the changing second beam’s path relative to the first manufacturing beam 1b and 51b.)

Regarding claim 6,
Ufton, Garry, and Gray teach the limitations of claim 1 which claim 6 depends. Garry also teaches that the control device is configured to be capable of changing at least one of a relative positional relationship between an emission position of the manufacturing beam and an emission position of the heating beam on the powder bed, a profile shape of the heating beam on the powder bed, or a scanning direction of the heating beam on the powder bed, according to at least one of a scanning direction of the manufacturing beam, a material constituting the powder bed, or duration of pre-heating by the heating beam.  (Par. 0016: “With knowledge of the material of the substrate powder and geometry of the workpiece to be produced, the controller can be pre‐programmed to control the heating and/or cooling rate of the substrate so as to reduce residual stress build up in the region of the melt pool and provide a more equi‐axe grain structure in the finished workpiece. To achieve this, the second energy beam may be scanned at varying speeds and profiles to optimise cooling as the shape, cross section or the like of the workpiece defined by the path of the first energy beam changes.”) 

Regarding claims 7 and 14, they are directed to a method of steps to implement the system or apparatuses set forth in claims 1 and 6, respectively.  Ufton, Garry, and Gray teach the claimed system or apparatuses in claims 1 and 6.  Therefore, Ufton, Garry, and Gray teach the method of steps in claims 7 and 14.

Regarding claim 8,
Ufton, Garry, and Gray teach the limitations of claim 7 which claim 8 depends. Garry also teaches that the emitting the heating beam heating beam emission step includes emitting the heating beam having a circular or rectangular beam shape. (Par. 0012: “the energy beams may be focused to a rectangular or other shape most suitable to the application. Beam shaping may be achieved by means of shaped optical fibre elements. Beam shaping may be achieved by means of beam shaping optics, apertures, gratings, reflectors and other such optical elements. Optionally, deformable beam shaping optics may be controllably deformed to vary the beam shape of the energy beams as it travels.” Par. 0013: “the second energy beam may be controlled to follow a sinusoidal path which periodically crosses over the path of the first energy beam. The shape of the oscillation is not critical to achieving the benefits of the invention, alternative waveforms might, for example, be triangular or rectangular.”) 

Regarding claim 12,
Ufton, Garry, and Gray teach the limitations of claim 7 which claim 8 depends. Garry also teaches that the heating-beam emission step includes emitting the heating beam so as to position an emission position of the manufacturing beam on the powder bed behind the center of an emission position of the heating beam, in a scanning direction of the manufacturing beam. (Par. 0050: “Referring back to FIG. 3, the first energy beam laser 1b is travelling at an absolute velocity whilst the second energy beam oscillates between ahead of the first energy beam and behind the first energy beam. The second energy beam travels a maximum distance d ahead of the first energy beam pre‐heating the substrate) and a maximum distance d' behind the first energy beam (post‐heating the substrate and controlling its rate of cooling). The distances d and d' are typically between 1 mm and 20 mm and may be the same or different. Depending on the specific properties of the substrate material, in some cases it may be beneficial to traverse the second energy beam further in one of the post‐heating or pre‐heating direction. Again, with knowledge of the substrate material, it will be within the ability of the skilled addressee to determine (perhaps through trials or calculation) optimum distances d and d' for a specific application of the process.”) 

Regarding claim 13,
Ufton, Garry, and Gray teach the limitations of claim 7 which claim 8 depends. Garry also teaches that the heating beam heating beam emission step includes emitting the heating beam so as to position an emission position of the manufacturing beam on the powder bed in front of the center of an emission position of the heating beam, in a scanning direction of the manufacturing beam. (Par. 0050: “Referring back to FIG. 3, the first energy beam laser 1b is travelling at an absolute velocity whilst the second energy beam oscillates between ahead of the first energy beam and behind the first energy beam. The second energy beam travels a maximum distance d ahead of the first energy beam pre‐heating the substrate) and a maximum distance d' behind the first energy beam (post‐heating the substrate and controlling its rate of cooling). The distances d and d' are typically between 1 mm and 20 mm and may be the same or different. Depending on the specific properties of the substrate material, in some cases it may be beneficial to traverse the second energy beam further in one of the post‐heating or pre‐heating direction. Again, with knowledge of the substrate material, it will be within the ability of the skilled addressee to determine (perhaps through trials or calculation) optimum distances d and d' for a specific application of the process.” Examiner’s Note – As to both claims 12 and 13, whether the manufacturing beam or the heating beam is either relatively behind or ahead of one another paragraph 0050 teaches both situations.) 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ufton in view of Garry in further view of Gray in further view of Feldmann et al. (PG Pub. No. 20180207722), herein “Feldmann” with a provisional filing date of July 18, 2015. 

Regarding claim 5,
Ufton, Garry, and Gray teach the limitations of claim 1 which claim 5 depends. They do not teach that there is one beam performing the operations of a manufacturing beam and heating beam.  However, Feldmann does teach that
the manufacturing-beam emission unit is configured to also function as the
heating-beam emission unit, and wherein the control device is configured to be capable of emitting the manufacturing beam and the heating beam at different timings from each other.  (Par. 0043: “According to one embodiment, spatially controlled material fusion may be achieved by providing at least one line laser source, and modulating the intensity profile along the length of the line, while coordinating this modulation with the motion of the linear profile over the build surface, so as to spatially control the heating, melting, and solidification of the powder layer.” Par. 0044, 0050. See item 301 figures 4A and 5C showing a single laser source in contrast to figure 6A showing a dual heating and melting beams.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the selective beam 3D printing device that has a frame and moveable base plate and has and a melting laser as in Ufton with an additive layer manufacturing method and apparatus that has two beams; wherein the first beam is used for melting the powder to shape the workpiece and the second beam is controlled along a path that is around the first beam path in a wavy motion shaped path where the manufacturing beam (1b) is in front of the heating beam (2b) as in Garry with having overlapping beams as in Gray with having one beam that operates as a manufacturing beam and heating beam as in Feldmann in order to have improved control over the distribution of energy delivered to the build surface, thus increasing the process rate but without the necessity of increasing the scanning speed or sacrificing the spatial resolution. (Par. 0038)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ufton in view of Garry in further view Gray in further view of Hu (PG Pub. No. 20160318129).

Regarding claim 9,
Ufton, Garry, and Gary teach the limitations of claim 7 which claim 9 depends. They do not teach that there that the heating beam has a greater width than the manufacturing beam. However, Hu does teach that the emitting the heating beam heating beam emission step includes emitting the heating beam having a greater beam diameter than a beam diameter of the manufacturing beam. (Par. 0026: “At least one additional layer of powder material is deposited and then the laser scanning steps for each successive layer are repeated until a desired object is obtained. In fabricating a three-dimensional structure, the powder material can be either applied to a solid base or not. The article is formed in layer-wise fashion until completion. In the present invention, a first laser generates a first focused laser beam having a first diameter and/or surface area. The first focused laser beam is scanned across the substrate in order to form bulk portions or portions of the object that do not include complex or highly detailed features. Simultaneously, a second laser generates a second focused laser beam having a second diameter and/or surface area that is smaller or less than the first diameter and/or surface area. The two lasers working together to form a single object decreases overall manufacturing time for forming the completed object.” See also Par. 0004 for background elements.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the selective beam 3D printing device that has a frame and moveable base plate and has and a melting laser as in Ufton with an additive layer manufacturing method and apparatus that has two beams; wherein the first beam is used for melting the powder to shape the workpiece and the second beam is controlled along a path that is around the first beam path in a wavy motion shaped path where the manufacturing beam (1b) is in front of the heating beam (2b) as in Garry with having overlapping beams as in Gray with having two laser beams where the laser beam that creates the object has a smaller diameter than the laser beam that heats the material as in Hu in order to have a better manufacturing time of parts formed by additive manufacturing techniques by requiring less scan passes. (Par. 0007 and 0008) 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ufton in view of Garry in further view of Gray in further view of Hu in further view of Hasegawa (PG Pub. No. 20180333807), herein “Hasegawa.”

Regarding claim 11,
Ufton, Garry, Gray, and Hu teach the limitations of claim 9 which claim 11 depends. They do not teach that there that the two heating beams are in the center of each other.  However, Hasegawa does teach that the emitting the heating beam heating beam emission step includes emitting the heating beam so as to position an emission position of the manufacturing beam on the powder bed in the center of an emission position of the heating beam, in a scanning direction of the manufacturing beam. (Par. 0040: “FIG. 1B illustrates an enlarged view of a superimposition spot S. As illustrated as an example in FIG. 1B, the superimposition spot S according to the present exemplary embodiment is formed by superimposing the spot S1 from the laser source 14 (the light beam L1) with the spot S2 from the laser source 16 (the light beam L2). In the superimposition spot S, the energy density in the region where the spot S1 is superimposed with the spot S2 is higher than the energy density of regions where the spot S1 is not superimposed with the spot S2. In the present exemplary embodiment, although the superimposition spot S is formed such that the spot S2 encompasses the spot S1 as illustrated as an example in FIG. 1B, the superimposition state of the spot S1 with the spot S2 is not limited thereto. Further, in the present exemplary embodiment, although explanation is given using an example in which the shapes of the spots S, S1, and S2 are circular shapes, there is no limitation thereto. In accordance with the details of the processing and the like, an appropriate shape such as a straight line shape or a rectangular shape may be selected, and the shapes of the spots may differ from one another. Note that the superimposition state of the spot S1 with the spot S2 is described in detail later.” See also Par. 0018, 0019, and 0041 and figures 1B and 1C.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the selective beam 3D printing device that has a frame and moveable base plate and has and a melting laser as in Ufton with an additive layer manufacturing method and apparatus that has two beams; wherein the first beam is used for melting the powder to shape the workpiece and the second beam is controlled along a path that is around the first beam path in a wavy motion shaped path where the manufacturing beam (1b) is in front of the heating beam (2b) as in Garry with having overlapping beams as in Gray with having two laser beams where the laser beam that creates the object has a smaller diameter than the laser beam that heats the material as in Hu with having two beams overlap and have their centers be at the emission point of the workpiece as in Hasegawa in order to have a heat controlled with higher precision and higher energy efficiency. (Par. 0020)

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ufton in view of Garry in further view of Gray in further view of Spence et al. (US Patent No. 5,182,056), herein “Spence.”

Regarding claim 15,
Ufton, Garry, and Gray teach the limitations of claim 1 which claim 15 depends. They do not teach that there that the heating beam has a higher intensity in the middle and lower as you progress outward from the center. However, Spence does teach that the heating beam has a plateau-shaped profile such that an output of the heating beam is constant in a center part, and the output decreases with distance from the center part.  (Col. 31, line 67 – Col. 32, line 18: “FIG. 7 represents a simple example of variations in beam intensity (beam profile) within spot 27 on surface 23 looking at a cross section of the beam of light 44. In the example, the beam power per unit area (intensity) is a function of radial distance from the beam center. Center 150 is where the intensity is the greatest. In this region, the intensity is assumed to be constant over the entire area with a value of I.sub.max. The region between Ring 151 and 152 has somewhat less intensity than the center region 150. Again, the intensity in this region is assumed to be uniform with a value of I.sub.max /e. The region between ring 152 and ring 154 is again assumed to have a constant but lower intensity than the previous region. This constant intensity is I.sub.max /e.sup.2. Generally, the width of a beam is considered to be the diameter of the beam when its intensity has dropped to below I.sub.max /e.sup.2. Therefore, for this example the beam diameter is considered to be the diameter of ring 154. The region between 154 and 156 is again considered to possess a uniform intensity of I.sub.max /e.sup.3.” See also Col. 32, lines 19 – 67.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the selective beam 3D printing device that has a frame and moveable base plate and has and a melting laser as in Ufton with an additive layer manufacturing method and apparatus that has two beams; wherein the first beam is used for melting the powder to shape the workpiece and the second beam is controlled along a path that is around the first beam path in a wavy motion shaped path where the manufacturing beam (1b) is in front of the heating beam (2b) as in Garry with having overlapping beams as in Gray with having a laser beam intensity of change as you move outward from the center where the intensity decreases with an increase in radius as in Spence in order to have a combination of beam profiles with various resin parameters which is a powerful tool for automating a single wavelength laser approach for SLA building parts. (Col. 31, lines 58 – 61.) 

Regarding claims 16, it is dependent on claim 7 and is directed to a method of steps to implement the system or apparatuses set forth in claims 15. Ufton and Garry teach the elements of claim 7; and Ufton, Garry, Gray, and Spence teach the claimed system or apparatuses in claim 16. Therefore, Ufton, Garry, Gray, and Spence teach the method of steps in claim 16.

Response to Arguments

Applicant has amended the application to include a portion that the manufacturing beam and the heating beam have intersecting or overlapping. Garry may teach this portion in paragraph 0013 which states that the second energy beam periodically crosses over the path of the first energy beam.  However, Gray clearly teaches, especially given figure 5B, two beams that have different power outputs and have overlapping paths. Gray was necessitated by amendment.  Gray has domestic priority to U.S. provisional application 62/268825 filed on December 17, 2015 and has substantially the same specification and figures as the non-provisional PG Publication. 

	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD G ERDMAN/Primary Examiner, Art Unit 2116